Case 3:18-cv-10986-RHC-EAS ECF No. 24 filed 03/11/19      PageID.335   Page 1 of 4



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

   ROYAL TRUCK & TRAILER SALES
   AND SERVICE , INC.,
            Plaintiff,

   v.                                      Case No. 3:18-cv-10986-RHC-EAS
                                           Hon. Robert H. Cleland
   MIKE KRAFT; and KELLY                   Mag. Elizabeth A. Stafford
   MATTHEWS A/K/A/ KELLY
   SCHLIMMER,
           Defendants.


   KOTZ SANGSTER WYSOCKI P.C.              VARNUM LLP
   By: Anthony M. Sciara (P75778)          By: Richard T. Hewlett (P41271)
       Mark F.C. Johnson (P80539)              Salvatore J. Vitale (P75449)
   Counsel for Royal Truck & Trailer       Counsel for Kraft and Matthews
   400 Renaissance Center                  39500 High Pointe Boulevard
   Suite 3400                              Suite 350
   Detroit, Michigan 48243                 Novi, Michigan 48375
   313-259-8300                            248-567-7400
   asciara@kotzsangster.com                rthewlett@varnumlaw.com
   mjohnson@kotzsangster.com               sjvitale@varnumlaw.com


                              NOTICE OF APPEAL

        Notice is hereby given that Plaintiff Royal Truck & Trailer Sales and

 Service, Inc. appeals to the United States Court of Appeals for the Sixth Circuit

 from the [ECF No. 23] Opinion and Order Granting Defendant’s Motion to

 Dismiss, Dismissing Without Prejudice Plaintiff’s Remaining State Claims, and
Case 3:18-cv-10986-RHC-EAS ECF No. 24 filed 03/11/19   PageID.336   Page 2 of 4



 Denying as Moot Defendants’ Motion to Stay Discovery entered in this action on

 March 11, 2019.


                                          Respectfully submitted,

                                          KOTZ SANGSTER WYSOCKI P.C.

 Dated: March 11, 2019              By:   /s/ Anthony M. Sciara

                                          Anthony M. Sciara (P75778)
                                          Mark F.C. Johnson (P80539)
                                          Counsel for Royal Truck & Trailer
                                          400 Renaissance Center
                                          Suite 3400
                                          Detroit, Michigan 48243
                                          313-259-8300
                                          asciara@kotzsangster.com
                                          mjohnson@kotzsangster.com
Case 3:18-cv-10986-RHC-EAS ECF No. 24 filed 03/11/19       PageID.337    Page 3 of 4



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

   ROYAL TRUCK & TRAILER SALES
   AND SERVICE , INC.,
            Plaintiff,

   v.                                       Case No. 3:18-cv-10986-RHC-EAS
                                            Hon. Robert H. Cleland
   MIKE KRAFT; and KELLY                    Mag. Elizabeth A. Stafford
   MATTHEWS A/K/A/ KELLY
   SCHLIMMER,
           Defendants.


   KOTZ SANGSTER WYSOCKI P.C.               VARNUM LLP
   By: Anthony M. Sciara (P75778)           By: Richard T. Hewlett (P41271)
       Mark F.C. Johnson (P80539)               Salvatore J. Vitale (P75449)
   Counsel for Royal Truck & Trailer        Counsel for Kraft and Matthews
   400 Renaissance Center                   39500 High Pointe Boulevard
   Suite 3400                               Suite 350
   Detroit, Michigan 48243                  Novi, Michigan 48375
   313-259-8300                             248-567-7400
   asciara@kotzsangster.com                 rthewlett@varnumlaw.com
   mjohnson@kotzsangster.com                sjvitale@varnumlaw.com


                          CERTIFICATE OF SERVICE

      In accordance with Federal Rule of Civil Procedure 3(d), the Clerk for the
 United States District Court for the Eastern District of Michigan (“district
 clerk”) will serve notice of the filing of the above Notice of Appeal by mailing a
 copy to each party’s counsel of record (excluding the appellant’s). The clerk
 will promptly send a copy of the above Notice of Appeal and of the docket
 entries (and any later docket entries) to the Clerk of the United States Court of
 Appeals for the Sixth Circuit. The district clerk will note, on each copy, the
 date when the Notice of Appeal was filed.
Case 3:18-cv-10986-RHC-EAS ECF No. 24 filed 03/11/19      PageID.338    Page 4 of 4



      I hereby certify that, to the best of my knowledge, information, and belief,
 and on the 11th day of March, 2019, the above Notice of Appeal was filed with
 the district clerk and served on all parties and/or counsel of record through the
 ECF System.


                                            /s/ Anthony M. Sciara
